HARRIS, Judge.
Anthony Jackson was convicted of attempted robbery with a deadly weapon, aggravated assault with a deadly weapon (specifically a firearm), throwing a deadly missile at a building, and multiple counts of grand theft of a motor vehicle. We affirm the convictions but reverse for resentencing to correct a scrivener’s error.
At sentencing, the trial court orally imposed five year sentences as to the two grand theft counts and the aggravated assault count. The written sentence form incorrectly reflects the imposition of seven year sentences for these offenses. Because the written sentence conflicts directly with the oral pronouncement at the sentencing hearing, we reverse for resentencing. See Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA); rev. denied, 554 So.2d 1170 (Fla.1989).
REVERSED and REMANDED.
PETERSON, C.J., and DAUKSCH, J., concur.